                                                           1   FISHER & PHILLIPS LLP
                                                               SCOTT M. MAHONEY, ESQ.
                                                           2   Nevada Bar No. 1099
                                                           3   HOLLY E. WALKER, ESQ.
                                                               Nevada Bar No. 14295
                                                           4   300 S. Fourth Street
                                                               Suite 1500
                                                           5   Las Vegas, NV 89101
                                                               Telephone: (702) 252-3131
                                                           6   E-mail Address: smahoney@fisherphillips.com
                                                           7   hwalker@fisherphillips.com
                                                               Attorneys for Defendant
                                                           8   Alliance Plastics, LLC

                                                           9                       UNITED STATES DISTRICT COURT
                                                          10                              DISTRICT OF NEVADA

                                                          11
FISHER & PHILLIPS LLP




                                                               OSVALDO TORRES,                      ) Case No. 2:18-cv-0027-RFB-VCF
                        300 S Fourth Street, Suite 1500




                                                          12
                          Las Vegas, Nevada 89101




                                                                                                    )
                                                          13                       Plaintiff,       )
                                                                                                    )
                                                          14   v.                                   )   STIPULATION AND ORDER
                                                                                                    )         FOR DISMISSAL
                                                          15   ALLIANCE PLASTICS, LLC,              )
                                                                                                    )
                                                          16                       Defendant.       )
                                                          17   ____________________________________ )

                                                          18          IT IS HEREBY STIPULATED AND AGREED, by and between the parties’
                                                          19   respective counsel of record, that this matter be dismissed with prejudice, with each
                                                          20   ///
                                                          21   ///
                                                          22   ///
                                                          23   ///
                                                          24   ///
                                                          25   ///
                                                          26   ///
                                                          27   ///
                                                          28   ///
                                                                                                          -1-
                                                               FPDOCS 35310460.1
                                                           1   party to bear its own attorney’s fees and costs.

                                                           2       FISHER & PHILLIPS                              KEMP & KEMP

                                                           3
                                                               By: /s/ Holly E. Walker, Esq.                 By: /s/ James P. Kemp, Esq.
                                                           4       Scott M. Mahoney, Esq.                        James P. Kemp, Esq.
                                                           5       Holly E. Walker, Esq.                         7435 W. Azure Drive, Suite 110
                                                                   300 S. Fourth Street                          Las Vegas, NV 89130
                                                           6       Suite 1500                                    Attorneys for Plaintiff
                                                                   Las Vegas, NV 89101
                                                           7       Attorneys for Defendant
                                                           8

                                                           9                                         IT IS SO ORDERED:

                                                          10
                                                                                                     ____________________________________
                                                          11                                     ________________________________
                                                                                                    UNITED STATES DISTRICT JUDGE
FISHER & PHILLIPS LLP




                                                                                                 RICHARD F. BOULWARE, II
                        300 S Fourth Street, Suite 1500




                                                          12
                          Las Vegas, Nevada 89101




                                                                                                 UNITED    STATES DISTRICT JUDGE
                                                                                                    Dated:______________________________
                                                          13                                      DATED this 25th day of April, 2019.
                                                          14

                                                          15

                                                          16

                                                          17

                                                          18

                                                          19

                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28
                                                                                                           -2-
                                                               FPDOCS 35310460.1
